Exhibit 10.3

FIRST AMENDMENT TO AND CONSENT UNDER

SECOND AMENDED AND RESTATED

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

This FIRST AMENDMENT TO AND CONSENT UNDER SECOND AMENDED AND RESTATED
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT (this “First Amendment”) is made
as of October 14, 2008, by and among: (i) Prudential Investment Management, Inc.
(“PIM”), The Prudential Insurance Company of America (“Prudential”) and
Prudential Retirement Insurance and Annuity Company (“PRIAC”), as Prudential
Noteholders and Secured Creditors, (ii) Bank of America, N.A., a national
banking association (“BofA”), as a Credit Agreement Lender, Issuing Bank and
Secured Creditor, (iii) Union Bank of California, N.A. (“Union Bank”) and U.S.
Bank National Association (“U.S. Bank”), as Credit Agreement Lenders and Secured
Creditors, and (iv) BofA, in its capacity as Collateral Agent; and is further
acknowledged and consented to by Northwest Pipe Company, an Oregon corporation
(the “Company”) and any other Persons that have become guarantors or other
co-obligors of any of the Secured Obligations (together with the Company,
collectively, the “Credit Parties”). Capitalized terms used and not otherwise
defined herein shall have the meanings provided in the Intercreditor Agreement
referred to below.

RECITALS

WHEREAS, the Prudential Noteholders and the Credit Agreement Lenders entered
into that Second Amended and Restated Intercreditor Agreement dated as of
May 31, 2007 (as amended hereby and as may be further amended, restated,
supplemented and modified from time to time, the “Intercreditor Agreement”),
which was countersigned and agreed to by the Company;

WHEREAS, concurrently herewith certain Credit Agreement Lenders and the Company
are entering into that Second Amendment to Amended and Restated Credit Agreement
(the “Second Amendment to Credit Agreement”), which makes certain modifications
to the Credit Agreement, including an increase in the aggregate commitments of
such Credit Agreement Lenders thereunder;

WHEREAS, concurrently herewith U.S. Bank is executing and delivering a joinder
agreement to the Credit Agreement, making it an additional lender under the
Credit Agreement with a commitment of $25,000,000 thereunder (the “U.S. Bank
Credit Agreement Joinder”);

WHEREAS, concurrently herewith U.S. Bank is executing and delivering a Joinder
Agreement (Secured Creditor), making it an additional Credit Agreement Lender
and an additional Secured Creditor under the Intercreditor Agreement (the “U.S.
Bank Intercreditor Agreement Joinder”);

 

1



--------------------------------------------------------------------------------

WHEREAS, concurrently herewith the Prudential Noteholders and the Company are
entering into that certain First Amendment and Limited Waiver to Amended and
Restated Note Purchase and Private Shelf Agreement, which makes certain
modifications to the Prudential Note Agreement (the “First Amendment to
Prudential Note Agreement”); and

WHEREAS, the parties hereto desire to make certain amendments to the
Intercreditor Agreement, and to have the Prudential Noteholders consent to the
increase of the aggregate commitments under the Credit Agreement effected by the
Second Amendment to Credit Agreement, all upon the terms and conditions more
fully set forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Intercreditor Agreement, and other good and valuable
consideration, receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

1 . Amendments to Intercreditor Agreement. Pursuant to Section 8.6 of the
Intercreditor Agreement, and subject to the satisfaction of the conditions
precedent in Section 2 hereof, the term “Minority Creditor Group” appearing in
Section 1.1 of the Intercreditor Agreement is hereby amended and restated in its
entirety as follows:

“Minority Creditor Group” means a group comprised of any of the Credit Agreement
Lenders or the Prudential Noteholders with respect to which the Principal
Obligations of the Credit Agreement Obligations and the Prudential Note
Obligations attributable to such Persons at such time collectively constitute at
least 10% of the Principal Obligations of the Secured Obligations at such time.

2 . Consent to Increased Commitments. Pursuant to Section 7.2(a) of the
Intercreditor Agreement, and subject to the satisfaction of the conditions
precedent in Section 2 hereof, the undersigned Prudential Noteholders, who
represent and warrant to the other parties hereto that they constitute all of
the Prudential Noteholders (including the Majority Prudential Noteholders),
hereby consent to and approve the modifications to the Credit Agreement set
forth in the Second Amendment to Credit Agreement, including, among others, the
increase in the aggregate commitments under the Credit Agreement in an amount
not to exceed $200,000,000.

3 . Conditions. This First Amendment shall be effective upon satisfaction or
waiver of all the following conditions precedent:

3.1. Execution of this First Amendment. Each of the parties hereto shall have
executed an original counterpart of this First Amendment and shall have
delivered such signatures to each other party hereto.

3.2. Execution of U.S. Bank Credit Agreement Joinder. U.S. Bank shall have
executed an original counterpart of the U.S. Bank Credit Agreement Joinder and
shall have delivered such signatures to each of the other parties to the
Creditor Agreement (together with a fully executed copy of such joinder
agreement delivered to the Prudential Noteholders).

 

2



--------------------------------------------------------------------------------

3.3. Execution of U.S. Bank Intercreditor Agreement Joinder. U.S. Bank shall
have executed an original counterpart of the U.S. Bank Intercreditor Agreement
Joinder and shall have delivered such signatures to each of the other parties to
the Intercreditor Agreement.

3.4. Execution of Second Amendment to Credit Agreement. Each of the parties to
the Second Amendment to Credit Agreement shall have executed an original
counterpart of such amendment, and shall have delivered such signatures to the
parties thereto (together with a fully executed copy of such amendment delivered
to the Prudential Noteholders), and the conditions precedent thereunder shall
have been satisfied or waived and the Second Amendment to Credit Agreement is
effective in accordance with its terms.

3.5. Execution of First Amendment to Prudential Note Agreement. Each of the
parties to the First Amendment to Prudential Note Agreement shall have executed
an original counterpart of such amendment, and shall have delivered such
signatures to the parties thereto (together with a fully executed copy of such
amendment delivered to the administrative agent under the Credit Agreement), and
the conditions precedent thereunder shall have been satisfied or waived and the
First Amendment to Prudential Note Agreement is effective in accordance with its
terms.

3.6. Filing of UCC Amendment Statements. The Collateral Agent shall have filed
UCC amendment statements to each UCC financing statements filed against the
Company in favor of the Collateral Agent, which reflect the Company’s change of
address, and the Collateral Agent shall have provided evidence of filing of the
same to each of the Secured Creditors.

4 Miscellaneous.

4.1. Continuing Effect. Except as specifically provided herein, the
Intercreditor Agreement and the other documents related thereto shall remain in
full force and effect in accordance with their respective terms and are hereby
ratified and confirmed in all respects.

4.2. No Waiver; Reservation of Rights. This First Amendment is limited as
specified and the execution, delivery and effectiveness of this First Amendment
shall not operate as a modification, consent, acceptance or waiver of any
provision of the Intercreditor Agreement, or any other documents related
thereto, except as specifically set forth herein.

4.3. References.

4.3.1. From and after the date hereof, (i) the Intercreditor Agreement and all
agreements, instruments and documents executed and delivered in connection with
any of the foregoing shall each be deemed amended hereby to the extent
necessary, if any, to give effect to the provisions of this First Amendment and
(ii) all of the terms and provisions of this First Amendment are hereby
incorporated by reference into the Intercreditor Agreement, as applicable, as if
such terms and provisions were set forth in full therein, as applicable.

 

3



--------------------------------------------------------------------------------

4.3.2. From and after the date hereof, (i) all references in the Intercreditor
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Intercreditor Agreement shall mean the Intercreditor
Agreement as amended hereby and (ii) all references in the Intercreditor
Agreement or any other agreement, instrument or document executed and delivered
in connection therewith to “Intercreditor Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Intercreditor Agreement
shall mean the Intercreditor Agreement as amended hereby.

4.4. Governing Law. THIS FIRST AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

4.5. Severability. In case any one or more of the provisions contained in this
First Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision.

4.6. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument.

4.7. Section Headings. The Section headings used herein are for convenience of
reference only and are not to affect the construction of or be taken into
consideration in interpreting this First Amendment.

4.8. Binding Effect. This First Amendment shall be binding on each of the
Company, the other Credit Parties and its successors and assigns. This First
Amendment shall be binding on and inure to the benefit of the successors of each
of the Secured Creditors.

4.9. Integration. This First Amendment, together with the other documents
related hereto, incorporates all negotiations of the parties hereto with respect
to the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Intercreditor Agreement as of the date first written above.

 

BANK OF AMERICA, N. A., as Collateral Agent By:     Title:     BANK OF AMERICA,
N. A., as a Credit Agreement Lender, Issuing Bank and Secured Creditor By:    
Title:   Senior Vice President UNION BANK OF CALIFORNIA, N.A., as a Credit
Agreement Lender and Secured Creditor By:     Title:     U.S. BANK NATIONAL
ASSOCIATION, as a Credit Agreement Lender and Secured Creditor By:     Title:  
 



--------------------------------------------------------------------------------

PRUDENTIAL INVESTMENT MANAGEMENT, INC., as a Prudential Noteholder and Secured
Creditor By:     Title:   Vice President THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, as a Prudential Noteholder and Secured Creditor By:     Title:   Vice
President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a Prudential
Noteholder and Secured Creditor By: PRUDENTIAL INVESTMENT MANAGEMENT, INC., as
Investment Manager By:     Title:   Vice President



--------------------------------------------------------------------------------

COUNTERSIGNED AND AGREED BY THE CREDIT PARTIES:

 

NORTHWEST PIPE COMPANY,

an Oregon corporation

By:     Name:   Brian W. Dunham Title:   President and Chief Executive Officer